Title: From George Washington to Henry Knox, 10 April 1782
From: Washington, George
To: Knox, Henry


                        

                            Dear GeneralHead Quarters Newburg April 10th 1782
                        
                        Inclosed is an Extract of a Letter from Governor Harrison on the subject of the Brass Cannon belonging to
                            Virginia.
                        I wish you to take up the matter so as to get them in our possession as quick as possible. I am Dr Genl Your
                            very hum. Servt.

                    